Citation Nr: 1608425	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to March 23, 2009, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2009, June 2009, and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In the January 2009 rating decision, the RO granted service connection for PTSD with depression and assigned a 30 percent rating, effective January 11, 2008.  In a June 2009 rating decision, the RO denied entitlement to a TDIU.  

In a February 2010 rating decision, the RO assigned an earlier effective date for the grant of service connection for PTSD to September 18, 2007.  It also increased the disability rating to 50 percent, beginning March 23, 2009.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2010, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  The hearing transcript is associated with the claims file.

In addition to a paper claims file, the Veteran has an electronic claims file, which has also been considered in reaching the decisions below.  

FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's PTSD has been manifested by symptoms such as depression, nightmares, low motivation, intrusive memories, avoidance, sleep impairment, some forgetfulness, loss of concentration, occasional suicidal ideation, and panic attacks, loss of interest, and diminished affect-all resulting in moderate social and occupational impairment; occupational and social impairment with deficiencies in most areas is not shown.

2.  At no time during the appeal period did the Veteran meet the schedular requirements for a TDIU, and his service-connected disability does not preclude him from obtaining and retaining substantially gainful employment; referral for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in June 2008 and April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for a higher rating for his PTSD, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for PTSD has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating and TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records from the Social Security Administration (SSA) are associated with the claims file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations most recently in May 2015.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the functional impact of the Veteran's.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the May 2015 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a Veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated as 30 percent disabling prior to March 23, 2009, and 50 percent thereafter using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders).  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school].  Scores between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

II. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background 

The Veteran contends his PTSD warrants a rating in excess of 30 percent prior to March 23, 2009, and in excess of 50 percent thereafter, and that he is entitled to a TDIU.  

By way of background, the Veteran was originally awarded service connection for PTSD in a January 2009 rating decision.  The RO assigned an initial 30 percent rating, effective March 23, 2009.  Upon appeal, the RO assigned a 50 percent rating, effective beginning March 23, 2009.  

Following his claim for service connection, the Veteran was afforded a VA PTSD examination in June 2008.  The examiner noted the Veteran's history of treatment for major depression with psychotic features and PTSD symptoms.  His treating psychiatrist noted in 2007 that his psychotic depression causes him to hear voices, difficulty managing money, nervousness, trouble with concentration, nervousness, sleeping most the day, moderate depressive symptoms, and poor focus.  The private psychiatrist noted that "[h]e is unable to work at this point and probably will be unable to work for his lifetime."  He reported continuing treatment at the private facility once every three to five months.  

During the June 2008 examination, the Veteran reported problems with depression, concentration, sleeping (sometimes all the time, and sometimes not sleeping well), and recollection of distressing thoughts.  These symptoms occur at various intervals and have been present over the last year.  The examiner described the Veteran's psychiatric symptoms were of moderate severity.  He reported not working since 2001 as a table saw operator, and he left because he was feeling ill and was depressed.  He has been on Social Security disability until 2005 or 2006.  The Veteran did not think he could work now due to his depression.  

The Veteran is currently married and has a close and positive relationship with his stepdaughter and her son.  He will go out with them once every two weeks.  He indicated that he enjoys traveling to visit his wife's brother and sister in Chicago once every two months.  He also maintains a relationship with his mother, aunt, uncle, and brother.  The Veteran described having a good relationship with his wife.  She recently had a stroke, but they continue activities such as going out to eat, going to the flea market, and going shopping together.  He has a few friends with whom he hangs out.  He enjoys going fishing regularly and watching sports.  He exercises regularly and helps with activities around the home.  Despite a marked in-service history of alcohol and substance abuse, he denied a current history other than occasional marijuana.  He denied any history of assaultiveness or suicide attempts.  He denied any legal problems other than a remote bankruptcy.  

Mental status examination revealed normal appearance and appropriate behaviors.  He was calm and had not apparent distress.  He precisely answered questions following reflection.  He was oriented and alert in all spheres.  His memory was intact.  The examiner indicated the Veteran's insight, judgment, and comprehension were within the average range.  He had normal speech and speech patterns.  He denied any psychotic symptoms such as hallucinations, delusions, or disorders of thought or communication.  His mood was mildly depressed, but there was no evidence of anxiety or anger.  Affect was appropriate to content.  He denied impulse control problems or any suicidal or homicidal ideations.  He endorsed some sleep impairment and it varied from sleeping more than he should to having disturbed sleep.  He did not have any obsessive or ritualist behaviors that interfered with routine activities.  The examiner indicated that it appears he has some dysfunctional personality traits, but he met the stressor criteria for a PTSD diagnosis.  Despite the Veteran's report of poor concentration, the examiner opined that his concentration appeared to be in the average range.  The examiner diagnosed major depressive disorder, mild PTSD, alcohol dependence (in partial remission), and polysubstance dependence (in full remission).  He assigned a GAF of 50-52 overall representing a cumulative impact of his psychiatric disorders.  The examiner opined that the Veteran was competent to manage his financial affairs.

In summary, the examiner opined that the Veteran had a mild case of PTSD and his psychosocial dysfunction is largely attributed to his depressive disorder.  He opined that the Veteran's major depressive disorder is independent of his PTSD.  The prognosis was fair.  The examiner ultimately found that the Veteran's "mild PTSD symptoms are seen as having a mild effect on his psychosocial functioning.  His other disorders are seen as having a larger and separate effect on his psychosocial functioning."  

In June 2008, the Veteran's private psychiatrist provided an assessment of his PTSD and depressive symptoms.  He diagnosed major depression with psychotic features and PTSD.  His GAF was assessed at 35.  The psychiatrist opined that this "navy Veteran is clearly plagued and impaired.  By my estimation, he is not able to engage in the requirements of life, nor can her tolerate the warp and wolf of societal adult requirements."  The psychiatrist also attached online articles related to the Veteran's reported stressors in Lebanon.  

In March 2009, the Veteran submitted his TDIU application, in which he noted he last worked in September 2001.  He contends he left this job due to his disability, but denied trying to obtain employment because of his disability.  He completed high school, but had no additional education or training.  

In May 2009, the Veteran's psychiatrist provided another opinion regarding the impact of his psychiatric disorders.  He noted the Veteran has major depressive disorder, recurrent, severe, with psychotic symptoms, and PTSD.  He is using prescription medication for treatment.  The psychiatrist opined that the Veteran is unemployable and his long-term prognosis is poor.  

In a May 2009 submission from the Veteran's most recent employer, it noted he last worked in May 2002 as a wood cutter.  The reason for termination of employment was that he quit. 

In August 2009, the Veteran was afforded another VA psychiatric examination, during which his major depressive disorder with psychotic features and PTSD diagnoses were noted.  He was assigned a GAF of 54 for moderate symptoms.  The examiner opined that the Veteran's psychosocial functioning is negatively impacted by his PTSD and major depression.  The history suggested that his PTSD predated his major depression, and although his depression is making a greater impact on his functional limitations than his PTSD, "the effect of both is significant."  The Veteran's prognosis was guarded and he has been on psychotropic medication since at least 2003.  The examiner opined that some of the Veteran's symptoms can be accounted separately for PTSD or depression, but when looking at his PTSD symptoms independently, his symptoms result in reduced reliability and productivity.  The Veteran is preoccupied with thoughts of the dead bodies he saw in Lebanon, sleep impairment, concentration impairment, and mood impairment. 

The Veteran reported that he was hospitalized at the private medical center for four or five days due to psychiatric symptoms.  He reported going to the Vet Center for counseling every two weeks since his last VA examination.  The Veteran reported similar social interactions as in his prior examinations, but noted he gets tired after playing games with his wife for more than 45 minutes.  He reported that he no longer has friends other than his brother, but he spends time with his brother and stepdaughter every week or every couple weeks.  He enjoys fishing and playing board games.  He described waking up two to four nights a week due to nightmares, and sometimes has difficulty getting back to sleep.  He reported that his sleep pattern makes him tired and stressed.  He endorsed feelings of wanting to strangle someone because of stress, but denied any current homicidal thoughts.  He endorsed suicidal thoughts on an almost daily basis, but denied any current plans.  

Mental status examination revealed an untidy appearance with impaired hygiene.  He exhibited psychomotor retardation because both of his speech and movement were slow.  He had fair eye contact and was cooperative.  He responded to questions in a direct, but sparse manner.  There was no evidence that the Veteran experienced hallucinations, delusions, or other psychotic symptoms during the interview.  The Veteran described that a couple years prior he used to hear a voice in his head telling him things that are going to happen to him.  He was oriented in all spheres, his immediate recall was intact, his short-term memory was fairly good, and his memory appeared to be fair.  He did not report any particular problems with his memory.  His ability to understand concepts was within normal limits, but his social judgment was fair.  He has some insight into his difficulties and is generally able to understand the outcome of his behavior.  His thought processes were logical and goal directed.  The Veteran's concentration appeared intact and his intelligence was within the normal range.  His mood appeared dysphoric and he described feeling a little worried.  His affect was constricted and almost flat.  

Regarding his diagnosed depression, he reported that he feels sad most of the time and when he feels like crying, he cannot.  He gets very little pleasure from activities he used to enjoy.  He has lost most of his interest in other people or things, and is disappointed in himself.  He reported more difficulty in making decisions, and it is hard to keep his mind on anything for very long.  He endorsed not having enough energy to do anything.  He sleeps somewhat less than usual, is more irritable than usual, and less interested in sex.  The Veteran endorsed problems with general anxiety and panic attacks.  He worried about money/bills, his family, and the war on terror.  He described worrying so much that he gets a painful tightness in his chest every couple of days.  He denied any compulsive behavior, nor does he indicate any problems controlling his impulses.  He gets angry a couple times a week, but when he does, he goes to his room.  

The examiner indicated that the Veteran symptoms have "caused clinically significant distress and created impairments in social, occupational, psychosocial, and other important areas of functioning.  [He] isolates himself from people and has no friends other than his brother, wife, and stepdaughter.  His mood is predominantly dysphoric-irritable and sad.  His sleep is significantly impaired by initial insomnia and disruption due to nightmares several times a week.  Even though his concentration tested as within normal limits during the mental status exam, it is likely that concentrating requires considerable effort for him.  Finally, [he] has few activities that he enjoys."  

In March 2010, the Veteran's wife submitted a statement describing his symptoms as including nightmares, difficulty sleeping, unwanted and distressing memories/thoughts, anxiety/panic, irritability/anger, emotional numbing, and loss of interest in people and activities.  

In January 2012, the Veteran underwent a private psychiatric evaluation.  He described severe anxiety, panic attacks, and his wish to obtain 100 percent VA disability rating.  The examiner diagnosed major depressive disorder, recurrent and moderate, with psychotic features; PTSD, panic disorder with agoraphobia; and generalized anxiety disorder.  He assessed a GAF of 45, with the highest GAF in the past year of 55.  He described symptoms similar as in his previous VA examinations, and noted auditory hallucinations and incapacitation due to his PTSD symptoms.  He otherwise denied any suicidal or homicidal thoughts.  

In May 2015, the Veteran was afforded another VA psychiatric examination, during which he was diagnosed as having PTSD and unspecified depressive disorder.  His PTSD symptoms included, depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; such as forgetting names, directions or recent, events; flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The Veteran's depressive disorder symptoms included depressed mood; flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's psychiatric diagnoses result in occupational and social impairment with reduced reliability and productivity.  

The Veteran described living with his wife of nine years, and they usually listen to the radio, watch T.V., or play a board game.  He is unable to play for too long because his "head gets too tired to play."  He does not drive and does not feel that he could because of his nerves and poor concentration.  He reported seeing his stepdaughter and her two children on a weekly basis, but he does not want to be around others, nor has he attended the children's events in the last three years.  He denied having any friends and does not wish he had them.  He denied having negative thoughts about people in general, but was not involved in his community.  

The Veteran reported that he has not worked since 2001.  He believes the main reason for his unemployment because of difficulty with "focus, concentration, strength, energy, thoughts and memories..It just seems like they nag at me and nag at me.  Thoughts of memories of Lebanon.  It like I have got to fight it all day long and it tires me out."  These thoughts occur daily.  

Regarding his employability, the examiner noted that the Veteran had a "robust work history" prior to 2001 with near continuous employment from 1986 to 2001 at three different companies.  The Veteran indicated that he believes his PTSD symptoms caused increased depression, decreased energy, poor concentration, and poor memory-all of which impacted his work functioning as a saw table operator in his most recent job.  He is in receipt of Social Security disability benefits, but has problems managing money.  He denied any psychotherapy since 2012 because he did not believe it was helpful.  He uses prescription medication for treatment.  Recent VA treatment records show the Veteran's complaints of persistent symptoms such as intrusive memories of trauma in Beirut, nightmares, anxiety, depression, irritable mood, racing thoughts, mood swings, and panic attacks.

Mental status examination revealed: daily depressed mood and reported loss of interest in collecting sports cards, attending his grandkids activities, or going fishing.  He described "I just feel dead inside", which he said is a change since military service.  Self-esteem is described as "most of the time I don't really care: but he stated he feels worthwhile as a person.  He described problems with motivation, energy and concentration.  He denied any suicidal or homicidal ideation.  

He reported that he takes naps during the day due to fatigue, and has nightmares every couple of weeks.  He never feels rested after sleeping.  He reported being anxious because he always feels like there is danger and he does not know why.  He endorsed chest heaviness, chest pain, and heavy breathing.  He described panic attacks at least three times per week.  He is able to control his anger, and denied any risky behavior or impulsivity.  The Veteran's appearance was described as clean, but somewhat worn.  He exhibited mild psychomotor slowing, but was oriented in all spheres.  His speech was coherent, but he denied any inappropriate behavior.  Eye contact was intermittent with more direct/consistent contact during the mental status examination.  He was polite and cooperative with the examiner, but his affect was flat.  His thoughts were logical and coherent, but their contact showed melancholic ideation.  He denied any delusions and has not had any hallucinations "for a while."  

The examiner noted that "[d]espite the Veteran's claim of difficulty with attention and concentration, these aspects of cognition were largely unimpaired during the interview and mental status examination.  He did have slowed mental fluency and slowed thinking that was evident."  The Veteran had unimpaired abstract reasoning, but some impairment in remote memories.  He exhibited average intelligence and judgment. 

Ultimately, the May 2015 examiner assessed the Veteran's symptoms as follows:

PTSD and depression impair the Veteran's occupation function in that he is very unmotivated to seek employment.  His mood is very melancholic, feeling that life's daily activities are somewhat pointless, although he still maintains motivation to do basic things such as attend appointments, go grocery shopping, cook the food with his wife, maintain the family finances (although he stated this takes much effort due to self-perceived problems with concentration).  His thinking was mildly slowed and he evidences some psychomotor slowing which may affect pace in a work place such as a factory.  His medical records and his verbal report indicate that impaired sleep is chronic and likely affects his pace and persistence.  Socially, his level of interaction was good but he has very flat affect, eye contact was intermittent so he may not present as being engaged and energetic during employment interviews.

Private and VA treatment records show diagnoses including psychosis, major depression, recurrent, severe, PTSD, general anxiety disorder.  His GAF scores have ranged from 35 to 69.  He reported financial worries and stress related to these worries and his other stressors.  More recent private records generally show no psychotic symptoms, except the occasional auditory hallucinations.  At times he endorsed easy aggravation.

The Veteran described his symptoms as including, anxiety, stress, low mood, low energy, and low concentration.  Even going to the grocery store wears him out.  He is consumed with memories of Lebanon.  He sometimes thinks of suicide and does not believe he can work ever again.  He has sleep problems and nightmares.  

A review of the Veteran's SSA records shows he was awarded SSA disability benefits due to affective or mood disorders in November 2005.  Medical records and evaluations contained in his SSA file nearly all predate the appeal period for his VA claim.  These records show dysthymic disorder, major depression, recurrent, moderate to severe; schizoaffective disorder, depressive type; rule-out schizophrenia, paranoid type; generalized anxiety disorder; cannabis abuse; and rule-out substance abuse mood disorder or psychotic disorder.  GAF scores ranging from 35 to 55, and conflicting opinions related to employability.   

Analysis

I. Increased Rating

Upon thorough review of the evidence of record, the Board finds that preponderance of the evidence supports a finding that the Veteran's symptoms have more nearly approximated reduced reliability and productivity required for a 50 percent rating.  In other words, the Board finds that the Veteran's PTSD symptoms warrant a 50 percent rating, but no higher, for the entire timeframe on appeal. 

It is important to note that the Board is precluded from differentiating between the symptoms of the Veteran's PTSD and his other psychiatric disorders (such as his major depression) in the absence of clinical evidence that clearly showed such a distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Here, there is no such medical evidence of a clear distinction between his diagnosed PTSD and his other disorders (except his history substance/alcohol abuse).  Rather, a review of the Veteran's VA medical records suggests that his other psychiatric disorders are aggravated by his PTSD symptoms.  Because there is no apparent means to separate the symptomatology associated with the Veteran's diagnosed psychiatric disorders, his symptoms due to his other mental health disorder will be considered in his claim for increased rating.  Id.; see also, 38 C.F.R. § 3.102.

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown during the numerous VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent at any point during the appeal period.  See 38 C.F.R. § 4.7.  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are generally consistent throughout the pendency of the applicable appellate time period.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119. 

Although his PTSD was sometimes shown to be severe, the Veteran did not demonstrate total social impairment, to include as due to symptoms such gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name to warrant a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As noted above, the Veteran was functioning very well and maintained close relationships with his family.  His main issues include depression, nightmares, low motivation, intrusive memories, avoidance, sleep impairment, some forgetfulness, loss of concentration, occasional suicidal ideation, and panic attacks.  Therefore, he did not meet the criteria for an evaluation in excess of 50 percent. 

Additionally, the Board finds that the Veteran's GAF scores ranging between 35 and 69 are commensurate with no more than a 50 percent evaluation.  These scores are indicative of mild to major impairment.  Most of the Veteran's GAF scores during the appeal period fall into the 51-60 range.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), and scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school].  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130.

In this case, the Veteran's manifestations included depression, nightmares, low motivation, intrusive memories, avoidance, sleep impairment, some forgetfulness, loss of concentration, occasional suicidal ideation, and panic attacks, loss of interest, and diminished affect.  However, the Veteran did not exhibit regular suicidal ideation, display obsessional rituals which interfere with routine activities, spatial disorientation, exhibit illogical, obscure, or irrelevant speech, exhibit regular neglect for personal appearance or hygiene, or near continuous panic attacks.  The Board acknowledges that the Veteran's reported signs and symptoms included significant sleep impairment, depression, and isolation/avoidance due to his symptoms.  The Board notes, however, that the Veteran's symptoms otherwise did not prevent him from functioning independently or, as will be discussed in greater detail below, otherwise result in occupational and social impairment with deficiencies in most areas during the timeframe on appeal.

The Board acknowledges the Veteran's competency (as well as his spouse's) to report his symptoms, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience moderate symptoms related to his psychiatric disorders of significantly greater probative value.  Additionally, there is evidence showing that the Veteran still had a generally good relationship with family.  The Board notes that when considering the Veteran's overall level of social and occupational impairment, the medical professionals have a presumed greater level of training and expertise in evaluating the severity of psychiatric symptoms.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, even if the Board were to concede that the Veteran's psychiatric symptoms are sometimes severely disabling, there is no evidence to indicate that such problems adversely affected his social and occupational functioning to a significant degree as to warrant an evaluation in excess of 50 percent. 

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (holding that without the examples noted in the rating criteria differentiating a 50 percent rating from a 70 percent rating, evaluation of the psychiatric disability for rating purposes would be extremely ambiguous).  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms during the appeal period did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent rating.  Nor did the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes the Veteran reported working until 2001, and the 2015 VA examiner indicated that his work history since service was robust, regardless of his PTSD symptoms.  Nevertheless, this VA examiner found that the Veteran's psychiatric symptoms only result in occupational and social impairment with reduced reliability and productivity.  The Board finds that these statements from the medical professional are more probative as to the issue of occupational impairment due to his psychiatric symptoms than any lay testimony provided by the Veteran or his spouse.  And the Board finds the statements made by the VA examiners regarding the Veteran's employability are more probative than the private opinions finding that he is unemployable due to his psychiatric disorders.  Namely, the VA examiners provided a detailed rationale for their opinions and they included a detailed discussion of the Veteran's medical history as a whole, as well as review of the claims file.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).  

Thus, the Veteran's psychiatric symptoms did not result in marked or substantial occupational impairment during the timeframe on appeal.  As such, although the Veteran may have had some level of occupational impairment due to his psychiatric symptoms, the Board finds that based on the Veteran's work history he did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board recognizes that the Veteran had self-limited his social activities due to his psychiatric symptoms.  He reported that he prefers to be alone, but also had a good relationship with his family.  Although the Veteran has certainly experienced problems due to his psychiatric symptoms, such problems are contemplated in the current 50 percent rating.  Moreover, although he may have limited his social interaction and preferred to spend time alone, the record demonstrates that the Veteran is married with a stepdaughter and grandchild, and he has a relationship with his brother.  As such, although the Veteran may have had some social impairment due to his psychiatric symptoms, the Board finds that based on the lay and medical evidence of record he did not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.

In summary, during the entire timeframe on appeal, Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the current 50 percent schedular rating. 

Although the Veteran had some of the criteria for a 70 percent rating, the Board concludes his overall level of disability did not exceed his current 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  Some of the GAF scores, in this case, may support a higher rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech has not been illogical, obscure or irrelevant.  He has not been in a near-continuous state of panic or disorientation due to his psychiatric disorders.  Despite occasional notations of hearing voices, he has not experienced recurrent hallucinations.  He exhibited some concentration and memory problems, but his thought processes and communication were overall logical and coherent.  He had not exhibited inappropriate behavior and his personal hygiene was generally appropriate.  He had some social impairment, but he continued to participate in his family life at home.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that his level of social and occupational impairment did not warrant a rating in excess of the currently assigned 50 percent rating at any time during the appeal period. 

In sum, the Board finds reasonable doubt and assigns the Veteran a 50 percent rating for his PTSD for the entire timeframe on appeal.  The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a rating in excess of 50 percent for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports depression, nightmares, low motivation, intrusive memories, avoidance, sleep impairment, some forgetfulness, loss of concentration, occasional suicidal ideation, and panic attacks, loss of interest, and diminished affect.  The 50 percent rating under Diagnostic Code 9411 during the timeframe on appeal is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

I. TDIU

The Veteran contends that his service-connected disability causes him to be unemployable.

The Veteran has one service-connected disability, PTSD, which is rated 50 percent disabling.  As such, the schedular threshold requirements for establishing entitlement to TDIU are not met as the Veteran does not have at least one disability is ratable at 40 percent or more and there is no sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  As such, 38 C.F.R. § 4.16(a) is not for application. 

Nevertheless, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

In this case, however, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) is in order.  As discussed more fully below, the most probative and credible evidence in this case fails to show that the Veteran's service-connected disability renders him unable to obtain or maintain substantially gainful employment any time during the appeal period.  Id.  The Board finds that referral for consideration of a total rating based on unemployability due to service-connected disability is not warranted. 

Without the need to repeat the pertinent evidence outlined in the increased rating section above, the Board incorporates the discussion of evidence into this TDIU section. 

The Veteran contends that he has been unemployed since 2001.  A review of the record shows that he has had occupational impairment due to his service-connected psychiatric disorders.  Records received from the Veteran's most recent employer note that he last worked in May 2002 and he quit his job.  He maintains that his PTSD and other psychiatric disorders caused him to stop working-namely, due to his difficulty concentrating, depressive symptoms, and lack of motivation.  

The Veteran is in receipt of SSA disability benefits due to affective/mood disorder.  

As noted in the increased rating section above, the VA examiners did not find that the Veteran was unemployable due to his service-connected PTSD.  Importantly, they noted that his psychiatric symptoms caused only occupational and social impairment with reduced reliability and productivity.  The Board has considered the 2009 opinion from the Veteran's treating psychiatrist finding that he is unemployable due to his psychiatric disorders.  As noted above, the Board finds that the opinions of the VA examiners finding, at worst, some occupational impairment with reduced reliability and productivity, to be more probative than the private opinion.  The VA examiners relied not only on the physical examination of the Veteran, but the review of the evidence as a whole and included a detailed rationale for the opinions reached.  The Board finds that although the Veteran lacks motivation in seeking employment and may have difficulty speaking during interviews, the great weight of the evidence of record is against finding the Veteran is unemployable due to his service-connected PTSD.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience due to his service-connected PTSD.  The Board notes that there is no objective evidence of record that the Veteran had to leave a job or had problems at any of his jobs due to his service-connected psychiatric disorder-despite his contentions of the same.  In other words, the Veteran is competent to state that he left his employment in 2001 due to his PTSD symptoms, but his employer at the time indicated that the Veteran quit and did not note that it was due to any psychiatric symptoms.  

The Veteran is certainly competent to state that his service-connected disabilities interfere with his ability to obtain and maintain employment, but the Board assigns his statements less probative weight that then the VA examination reports during the appeal period finding that the Veteran is employable.  In other words, the findings of the VA examiners far outweigh the Veteran's lay statements to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, although the 2009 private psychiatrist opined that the Veteran was unemployable, he did not provide a rationale for his opinion.  Among the factors for assessing the probative value of a medical opinion is the examiner's thoroughness and the detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The VA examiners indicated that the Veteran's psychiatric disorders would cause difficulty with employment, but the examiners did not specifically find that his service-connected psychiatric disorders rendered the Veteran unemployable.  Accordingly, the preponderance of the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.

The Board is aware that the Veteran has been awarded SSA disability benefits due to his affective/mood disorder.  However, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [although a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim].  Moreover, essentially all the medical records contained in the SSA documents predate the appeal period in question.  

The Board does not doubt that the Veteran's service-connected PTSD has some impact on his employability.  However, the 50 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his psychiatric disorder.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the appeal period, and referral for extraschedular consider under 38 C.F.R. § 4.16(b) is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 50 percent rating, but no higher, for the Veteran's PTSD is granted for the entire appeal period.

A TDIU is denied.  



____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


